DETAILED ACTION
This is in response to the application filed on 6/13/2022 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,360,771. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of 17/839071 are broader than the claims of 11,360,771.
Dependent claims contain double patenting issues as well, but are omitted from the following table for brevity sake.
11,360,771
17/839071
1. A method for executing an instruction, the method comprising: 
decoding an instruction by a decode circuit, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask, 

wherein the at least one data access condition is associated with at least one data access condition type from a plurality of data access condition types supported by a processor executing the instruction, and wherein the plurality of data access condition types includes a data access condition type used to indicate whether a data element is present in at least a specified level of a data cache hierarchy; and 

executing the decoded instruction by an execution circuit by: 
for each data element of the at least one data element, determining, based on the at least one data access condition type, whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and 

in response to determining that the memory request for the data element does not satisfy the at least one data access condition: 
generating a prefetch request for the data element, and 
setting a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.

1. A method for executing an instruction, the method comprising:
decoding an instruction by a decode circuit, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask; and













executing the decoded instruction by an execution circuit by:
for each data element of the at least one data element, determining 

whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and

in response to determining that the memory request for the data element does not satisfy the at least one data access condition:
generating a prefetch request for the data element, and
setting a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.

9. A processor for executing an instruction, the processor comprising: 
a decode circuit to decode an instruction, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask, 

wherein the at least one data access condition is associated with at least one data access condition type from a plurality of data access condition types supported by a processor executing the instruction, and 
wherein the plurality of data access condition types includes a data access condition type used to indicate whether a data element is present in at least a specified level of a data cache hierarchy; and 

an execution circuit to execute the decoded instruction to, for each data element of the at least one data element, determine, based on the at least one data access condition type, whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and 
in response to determining that the memory request for the data element does not satisfy the at least one data access condition: 
generate a prefetch request for the data element, and 
set a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.

9. A processor for executing an instruction, the processor comprising:
a decode circuit to decode an instruction, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask; and














an execution circuit to execute the decoded instruction to, for each data element of the at least one data element, determine 
whether a memory 
request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and
in response to determining that the memory request for the data element does not satisfy the at least one data access condition:
generate a prefetch request for the data element, and
set a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.

17. A non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations comprising: 
fetching an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask, 

wherein the at least one data access condition is associated with at least one data access condition type from a plurality of data access condition types supported by a processor executing the instruction, and wherein the plurality of data access condition types includes a data access condition type used to indicate whether a data element is present in at least a specified level of a data cache hierarchy; 

decoding the fetched instruction by a decode circuit; and 
executing the decoded instruction by an execution circuit to, for each data element of the at least one data element, determine, based on the at least one data access condition type, whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and 
in response to determining that the memory request for the data element does not satisfy the at least one data access condition: 
generate a prefetch request for the data element, and 
set a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.
17. A non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations comprising:
fetching an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, at least one memory location identifier identifying at least one data element, a register identifier, a data readiness indicator identifying at least one data access condition, and a data readiness mask;













decoding the fetched instruction by a decode circuit; and
executing the decoded instruction by an execution circuit to, for each data element of the at least one data element,
determine 
whether a memory 
request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and
in response to determining that the memory request for the data element does not satisfy the at least one data access condition:
generate a prefetch request for the data element, and
set a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 12, and 14 – 20 are rejected under 35 U.S.C. 103 as being obvious over Yount et al., U.S. Patent Application 2017/0177349 (hereinafter referred to as Yount) in view of Smelyanskiy et al., U.S. Patent Application 2017/0091103 (hereinafter referred to as Smelyanskiy).
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Referring to claim 1, Yount discloses “A method for executing an instruction, the method comprising: decoding an instruction by a decode circuit” (Fig. 18 decoder 1810), “the instruction comprising an opcode” ([0062], [0069], and [0080] – [0082] opcode), “at least one memory location identifier identifying at least one data element, a register identifier” ([0077] data elements in registers, [0080] – [0082] source operand identifier and destination operand identifier, source register element and destination register element), “and a data readiness mask” ([0167] – [0171] LoadIndicesAndPrefetchGather may include a parameter that identifies a mask register.  [0199] LoadIndicesAndPrefetchGather instruction again and the instruction conditionally prefetches one or more data elements, "data elements may only be prefetched if their corresponding mask bit is set.”  Also, another instruction [0177] LoadIndicesGatherAndPrefetch instruction may include a mask register for zero-masking or merging-masking. [0206] LoadIndicesGatherAndPrefetch instruction the instruction conditionally gathers one or more data elements, "data elements may only be prefetched if their corresponding mask bit is set." [0208] modifications to masking, masking only gathers, masking both gathers and prefetching, two mask registers.  "other variations and combinations of parameters to control which, if any, of the gathers and prefetches are performed are possible, in other embodiments"); “and executing the decoded instruction by an execution circuit” (Fig. 18 decoder 1810 and execution units 1816). 
Yount does not appear to explicitly disclose the instruction including “a data readiness indicator identifying at least one data access condition” and “for each data element of the at least one data element, determining whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and in response to determining that the memory request for the data element does not satisfy the at least one data access condition: generating a prefetch request for the data element, and setting a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition.”
	However, Smelyanskiy discloses the instruction including “a data readiness indicator identifying at least one data access condition” and “for each data element of the at least one data element, determining whether a memory request for the data element satisfies the at least one data access condition identified by the data readiness indicator, and in response to determining that the memory request for the data element does not satisfy the at least one data access condition: generating a prefetch request for the data element, and setting a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does not satisfy the at least one data access condition” ([0158] - [0162] masked version of VGATHERPF wherein the command only issues prefetch requests only for elements which are not in cache subsystem.  A bitmask vector, where if an element is in a cache subsystem, the bvm is set to '0' and if an element is not in a cache subsystem, the bvm is set to '1.'  This is used to decide if a prefetch should be issued or not for each address.  Fig. 20 along with [0165] - [0169] an instruction with a mask for selectively prefetching vector data.  The mask indicates whether data to be prefetched are already available in a cache.  Fig. 21 along with [0175] - [0178] the mask is updated.  If the element is not present in the cache, the mask may be set to 0 and if the element is present in the cache, the mask may be set to 1).
Yount and Smelyanskiy are analogous art because they are from the same field of endeavor, which is vector processing using masks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yount and Smelyanskiy before him or her, to modify the teachings of Yount to include the teachings of Smelyanskiy so that a data readiness indicator would be included in the instruction.
The motivation for doing so would have been to avoid unnecessary prefetches (as described by Smelyanskiy in [0149] – [0150]).
Therefore, it would have been obvious to combine Smelyanskiy with Yount to obtain the invention as specified in the instant claim.

	
	As per claim 2, Yount discloses “execution of the decoded instruction further causes” “retrieving the data element; and storing the data element in a register identified by the register identifier” ([0160] LoadIndicesAndPrefetchGather instruction retrieves a data element from memory and stores the data element in a destination vector register identified for the instruction).
	As above, Yount does not appear to explicitly disclose “in response to determining that the memory request for the data element does satisfy the at least one data access condition: retrieving the data element; and storing the data element in a register identified by the register identifier.”
However, Smelyanskiy discloses “execution of the decoded instruction further causes, in response to determining that the memory request for the data element does satisfy the at least one data access condition” ([0158] - [0162] masked version of VGATHERPF wherein the command only issues prefetch requests only for elements which are not in cache subsystem.  A bitmask vector, where if an element is in a cache subsystem, the bvm is set to '0' and if an element is not in a cache subsystem, the bvm is set to '1'): “retrieving the data element; and storing the data element in a register identified by the register identifier” ([0047], [0077] destination register).
Yount and Smelyanskiy are analogous art because they are from the same field of endeavor, which is vector processing using masks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yount and Smelyanskiy before him or her, to modify the teachings of Yount to include the teachings of Smelyanskiy so that a data readiness indicator would be included in the instruction.
The motivation for doing so would have been to avoid unnecessary prefetches (as described by Smelyanskiy in [0149] – [0150]).
Therefore, it would have been obvious to combine Smelyanskiy with Yount to obtain the invention as specified in the instant claim.

	As per claim 3, the first limitations of this claim are identical to limitations of claim 2.  Therefore, the rejection to claim 2 applies here as well.
	Further, Yount discloses “setting a value in a corresponding data element position of the data readiness mask to indicate that the memory request for the data element does satisfy the at least one data access condition” ([0199] LoadIndicesAndPrefetchGather instruction again and the instruction conditionally prefetches one or more data elements, "data elements may only be prefetched if their corresponding mask bit is set." Also, [0206] LoadIndicesGatherAndPrefetch instruction the instruction conditionally gathers one or more data elements, "data elements may only be prefetched if their corresponding mask bit is set").

	As per claim 4, Yount does not appear to explicitly disclose “the data readiness indicator identifies a level in a memory hierarchy, and wherein the memory request for the data element satisfies the data readiness indicator when the data element is located at the identified level or at a memory hierarchy level closer to the execution circuit.”
	However, Smelyanskiy discloses “the data readiness indicator identifies a level in a memory hierarchy, and wherein the memory request for the data element satisfies the data readiness indicator when the data element is located at the identified level or at a memory hierarchy level closer to the execution circuit” ([0158] - [0162] masked version of VGATHERPF wherein the command only issues prefetch requests only for elements which are not in cache subsystem. bitmask vector where if an element is in a cache subsystem, the bvm is set to '0' and if an element is not in a cache subsystem, the bvm is set to '1.'  This is used to decide if a prefetch should be issued or not for each address).
Yount and Smelyanskiy are analogous art because they are from the same field of endeavor, which is vector processing using masks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yount and Smelyanskiy before him or her, to modify the teachings of Yount to include the teachings of Smelyanskiy so that a data readiness indicator would be included in the instruction.
The motivation for doing so would have been to avoid unnecessary prefetches (as described by Smelyanskiy in [0149] – [0150]).
Therefore, it would have been obvious to combine Smelyanskiy with Yount to obtain the invention as specified in the instant claim.

	As per claim 6, Yount does not appear to explicitly disclose “the data readiness indicator indicates that access to the data element can be accomplished without generation of a memory access miss.”
	However, Smelyanskiy discloses “the data readiness indicator indicates that access to the data element can be accomplished without generation of a memory access miss” ([0158] - [0162] masked version of VGATHERPF wherein the command only issues prefetch requests only for elements which are not in cache subsystem. bitmask vector where if an element is in a cache subsystem, the bvm is set to '0' and if an element is not in a cache subsystem, the bvm is set to '1.'  This is used to decide if a prefetch should be issued or not for each address).
Yount and Smelyanskiy are analogous art because they are from the same field of endeavor, which is vector processing using masks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yount and Smelyanskiy before him or her, to modify the teachings of Yount to include the teachings of Smelyanskiy so that a data readiness indicator would be included in the instruction.
The motivation for doing so would have been to avoid unnecessary prefetches (as described by Smelyanskiy in [0149] – [0150]).
Therefore, it would have been obvious to combine Smelyanskiy with Yount to obtain the invention as specified in the instant claim.

	As per claim 7, as above, Yount does not appear to explicitly “the data readiness indicator.”
	However, Yount discloses other variations and combinations of parameters to control which, if any, of the gathers and prefetches are performed are possible, in other embodiments ([0208]).
	Also, as above, Smelyanskiy discloses “the data readiness indicator” ([0158] - [0162] masked version of VGATHERPF wherein the command only issues prefetch requests only for elements which are not in cache subsystem.  A bitmask vector, where if an element is in a cache subsystem, the bvm is set to '0' and if an element is not in a cache subsystem, the bvm is set to '1.'  This is used to decide if a prefetch should be issued or not for each address).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Smelyanskiy with Yount’s system so that the data readiness indicator identifies a plurality of data access conditions.
	As stated by Yount, other variations and combinations of parameters to control which of the gathers and prefetches are performed are contemplated.  
As above, Yount and Smelyanskiy are analogous art because they are from the same field of endeavor, which is vector processing using masks.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yount and Smelyanskiy before him or her, to modify the teachings of Yount to include the teachings of Smelyanskiy so that a data readiness indicator would be included in the instruction.
The motivation for doing so would have been to avoid unnecessary prefetches (as described by Smelyanskiy in [0149] – [0150]).
Therefore, it would have been obvious to combine Smelyanskiy with Yount to obtain the invention as specified in the instant claim.

	As per claim 8, Yount discloses “the memory request is part of one or more of: a scalar load operation, a scalar store operation, an aligned vector load operation, an unaligned vector load operation, an aligned vector store operation, an unaligned vector store operation, a gather operation, a scatter operation, and an atomic update to memory operation” ([0199] LoadIndicesAndPrefetchGather instruction again and the instruction conditionally prefetches one or more data elements, "data elements may only be prefetched if their corresponding mask bit is set.”  Also, another instruction [0177] LoadIndicesGatherAndPrefetch instruction).
	Also, Smelyanskiy discloses “the memory request is part of one or more of: a scalar load operation, a scalar store operation, an aligned vector load operation, an unaligned vector load operation, an aligned vector store operation, an unaligned vector store operation, a gather operation, a scatter operation, and an atomic update to memory operation” ([0151] VGATHERPF instruction for gathering vector information).

Referring to claim 9, claim 1 recites the corresponding limitations as that of claim 9.  Therefore, the rejection of claim 1 applies to claim 9. 

Note, claim 10 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 11.

Note, claim 12 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 12.

Note, claim 14 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 16.

Referring to claim 17, claim 1 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 1 applies to claim 17. 
	Further, Yount discloses “A non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations comprising” the method of claim 1 ([0041] machine-readable medium).
	Also, Smelyanskiy discloses “A non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations comprising” the method of claim 1 ([0038] machine-readable medium).

Note, claim 18 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 20.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Filtering Superfluous Prefetches using Density Vectors’ by Wei-Fen Lin et al., 2001 International Conference on Computer Design teaches optimizing cache prefetching and using a mask.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184